Citation Nr: 1509084	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-32 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension compensation in the amount of $6,644.00.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision on waiver of indebtedness by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted a waiver of $50,000.00 of the original whole debt of $56,644.00.

The Veteran testified before the undersigned Veterans Law Judge in October 2014.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A January 2010 decision on waiver of indebtedness reduced the Veteran's whole debt of $56,644 to $6,644.  The whole debt was the result of VA not being notified that the Veteran was married in May 2004 and his spouse's subsequent income.

2. The Veteran is not shown to have committed fraud, misrepresentation or bad faith in the creation of the overpayment.
 
3. The overpayment was created by the Veteran's failure to promptly and correctly report that he had been married and the income of his spouse, despite having been advised to fully disclose all sources of countable income to VA and that an overpayment would likely result from failure to report the income.  VA was not at fault in the creation of the overpayment.
 
4. The Veteran was unjustly enriched by his receipt of non-service-connected VA pension income while his wife was receiving an income.
 
5.  Recovery of this overpayment is not contrary to the principles of equity and good conscience, as the evidence demonstrates that this overpayment was incurred at the fault of the Veteran and does not result in undue financial hardship or defeat the purpose of the award of VA disability compensation benefits.


CONCLUSION OF LAW

The Veteran is not entitled to waiver of recovery of the overpayment for the remaining amount of $6,644.  38 U.S.C.A. §§ 5302, 5313 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the VCAA does not apply to waiver-of-overpayment claims, noting that the statute at issue in these type cases is found in Chapter 53, Title 38, of the United States Code, and that the provisions of the VCAA apply to a different Chapter (i.e., Chapter 51).

II.  Pertinent Laws and Regulations

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided to VA when the recipient acquires knowledge that his or her income or other circumstances which would affect the entitlement to receive, or the rate of, the benefit being paid, has changed.  38 C.F.R. § 3.660(a)(1).  

Recovery of overpayments shall be waived if (1) there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver and (2) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963.

The Court has defined bad faith as "a willful intention to seek an unfair advantage." Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: 

(1) Fault of the debtor -where actions of the debtor contribute to the creation of the debt.

 (2) Balancing of faults-weighing fault of the debtor against Department of Veterans Affairs fault.

 (3) Undue hardship-whether collection would deprive debtor or family of basic necessities. 

(4) Defeat the purpose-whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

(5) Unjust enrichment-failure to make restitution would result in unfair gain to the debtor. 

(6) Changing position to one's detriment-reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The Board notes that financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  Undue hardship is defined as depriving the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, clothing, and shelter.

III.  Analysis

The Board's review of the record in this case reflects that the RO did not find that the Veteran's actions represented intentional behavior to obtain government benefits to which he was not entitled, which is necessary for a finding of fraud, misrepresentation, or bad faith.  The Veteran has contended that he informed VA healthcare representatives of his May 2004 marriage and that he thought that constituted informing VA of a change in his marital status.  Additionally, the Veteran contends that due to his history of traumatic brain injuries (TBI), specifically a November 2001 motor vehicle accident, that he was incapable of deciphering the notification letters sent by VA.  While an overpayment of nonservice-connect pension benefits was ultimately the result of the Veteran's failure to properly inform VA of his May 2004 marriage and his spouse's income, the Board concurs with the RO's finding that there was no fraud, misrepresentation, or bad faith in the creation of the overpayment at issue in this case.

As there is no statutory bar to waiver of recovery, the critical inquiry then is whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived.  38 U.S.C.A. § 5302 ; 38 C.F.R. §§ 1.963(a), 1.965.  If warranted, the Board may waive only a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).

As noted, concerning the fault of the indebtedness, the Veteran is at fault for the overpayment by failure to inform VA of his change in marital status and the additional income of his spouse.  While the Veteran did ultimately inform VA of his wife's income in September 2008, he had failed to do so previously despite receiving notice letters, including one dated December 2007, reminding him that he is responsible for alerting VA of any income that he or a family member begins receiving.  There is no indication that VA is at fault for the Veteran's incurred debt.

With respect to the Veteran's assertion that failure to waive his debt would result in an undue hardship, the Board notes that financial hardship is not equivalent to undue hardship.  38 C.F.R. § 1.965(a)(3).  The Veteran's last financial status report was submitted in October 2010.  There is no indication from this report, or previous ones submitted by the Veteran, that he and his spouse are deprived of basic necessities.  It is of note that the Veteran originally received an overpayment of $56,644.  In the January 2010 decision on waiver of indebtedness, the Milwaukee RO waived $50,000 of the Veteran's overpayment. Additionally, the Veteran and his wife indicated at his October 2014 videoconference hearing that the remaining debt of $6,644 had already been paid off.  When considering the lack of any outstanding debt coupled with the fact that the Veteran already received a waiver of repayment with respect to $50,000 of money that he was not legally entitled to, the Board fails to see how the repayment of $6,644 would result in an undue hardship.  While the evidence and assertions submitted by the Veteran and his spouse demonstrate that they experience financial difficulties, they do not demonstrate that he would experience undue hardship, such as the deprivation of basic needs, consequent to VA's recovery of the overpaid disability compensation.

In regard to whether collection of the debt would defeat the purpose of the benefit, we find that collection would not defeat the purpose of the benefit.  The Veteran was in receipt of benefits to which he was not entitled and that waiver of recovery would constitute unjust enrichment.  These benefits were intended to compensate the Veteran for a non-service connected disability precluding him from earning an income.  If a waiver of recovery is granted it would create an unfair gain to the Veteran because he would be allowed to retain funds to which he was not entitled as his spouse had an income at the time.  Therefore, the Board finds that recovery of overpayment would not defeat the purpose for which the benefits were intended.

Finally, the Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on the level of VA benefits he was receiving.  

In sum, the Board concludes that the facts of this case, when weighed against the various elements to be considered, demonstrate that recovery of the overpayment of nonservice connected pension benefits would not be against equity and good conscience. Although the Veteran did not deceive VA, he is at fault in the creation of the debt, particularly when compared with VA.  Failure to repay the debt would result in unfair gain to him. Also, recovery of the overpayment would not defeat the purpose for which the benefits are intended, and he had not relinquished a valuable right or incurred a legal obligation in reliance on his level of VA benefits.  As to the question of undue hardship, persuasive evidence has not been presented to show that the Government's right to full restitution should be moderated.   Accordingly, the claim of entitlement to a waiver of an overpayment of compensation benefits in the amount of $6,644.60 is denied.


ORDER

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $6,644.00 is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


